Title: To Thomas Jefferson from C. W. F. Dumas, 22 June 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 22 June 1791. He sends this by the Harmony, Captain Folger, for Baltimore, with duplicate by Amsterdam. Parliament adjourned without  being able to learn the designs of the British court, their fleet ready to depart, the press of sailors continuing, the armistice between the Turks and Hungary expired—all indicate continuation and extension of war.

[P.S.] 26 June. His dispatch by Amsterdam had gone before arrival of the troubling news of the escape of the King, Queen, and Monsieur [the Comte de Provence]. The last is at Mons, but no one knows today where the King is. After tomorrow we fear news of assassination.

